DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 17, and 25 are objected to because of the following informalities: lines 5-6 of claim 1 recite “each wind turbine in the at least one wind turbine”, this is awkward English and may be the result of a translation from another language to English. Claims 17 and 25 each recite the same limitation as well.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 17, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (“Gupta”; US 2020/0182224 – US PG Pub of WO 2018/046068 A1, published 15 March 2018 and cited on Applicant’s IDS). 
Regarding claim 1: Gupta discloses a method for noise prediction of a wind farm, the method comprising:
collecting, in a real-time manner, a wind speed at a location of at least one wind turbine in the wind farm, wherein the at least one wind turbine has an impact on noise at a noise detection point (step 440, paragraph 0078 uses RPM data, paragraph 0097 states that wind speed data can be used);
calculating a noise sound power level of each wind turbine in the at least one wind turbine at the collected wind speed (RPM1, RPM2, etc. Fig. 5) according to a noise sound power level database (“test-rig”, step 410) and a wind turbine database (step 420);
calculating a value of noise propagation loss of each wind turbine at the collected wind speed according to a wind farm noise propagation database (450); and
calculating a total noise sound pressure level (510, 520) at the noise detection point by using the noise sound power level and the value of noise propagation loss of all the at least one wind turbine (as this is the relationship between the data, paragraph 0092-0093),
wherein the noise sound power level database and the wind turbine database are built based on noise sound power level data and output power data of a wind turbine of the same type as the at least one wind turbine at different wind speeds and different rotation speeds (paragraph 0089 – the test rig data and the real wind turbine data are the same).
Regarding claim 6: Gupta discloses calculating the total noise sound pressure level at the noise detection point comprises:

calculating the total noise sound pressure level at the noise detection point by superimposing the calculated noise pressure level of all the at least one wind turbine at the noise detection point (as shown by the lines in Fig. 5, inherently the total noise sound pressure level must be calculated).
Regarding claim 17: Gupta discloses a system for noise prediction of a wind farm, the system comprising: 
a memory, configured to store a wind speed collected in a real-time manner at a location of at least one wind turbine in the wind farm, a noise sound power level database and a wind turbine database, wherein the at least one wind turbine has an impact on noise at a noise detection point (step 440, paragraph 0078 uses RPM data, paragraph 0097 states that wind speed data can be used); and
a wind farm controller, configured to:
calculate a noise sound power level of each wind turbine in the at least one wind turbine at the collected wind speed (RPM1, RPM2, etc.) according to the noise sound power level database (“test-rig”, step 410) and the wind turbine database (step 420);
calculate a value of noise propagation loss of each wind turbine at the collected wind speed according to a wind farm noise propagation database (step 450); and 
calculate a total noise sound pressure level (510, 520) at the noise detection point by using the noise sound power level and the value of noise propagation loss of all 
wherein the noise sound power level database and the wind turbine database are built based on noise sound power level data and output power data of a wind turbine of the same type as the at least one wind turbine at different wind speeds and different rotation speeds (paragraph 0089 – the test rig data and the real wind turbine data are the same).
Regarding claim 22: Gupta discloses calculating the total noise sound pressure level at the noise detection point comprises:
calculate a noise sound pressure level of each wind turbine at the noise detection point by using the noise sound power level and the value of noise propagation loss of each wind turbine (step 450, this is inherently carried out at the noise detection point); and
calculate the total noise sound pressure level at the noise detection point by superimposing the calculated noise pressure level of all the at least one wind turbine at the noise detection point (as shown by the lines in Fig. 5, inherently the total noise sound pressure level must be calculated).
Regarding claim 25: Gupta discloses a computer readable storage medium with a program stored thereon, wherein the program comprises instructions for performing a method comprising:
collecting, in a real-time manner, a wind speed at a location of at least one wind turbine in the wind farm, wherein the at least one wind turbine has an impact on noise at 
calculating a noise sound power level of each wind turbine in the at least one wind turbine at the collected wind speed (RPM1, RPM2, etc. Fig. 5) according to a noise sound power level database (“test-rig”, step 410) and a wind turbine database (step 420);
calculating a value of noise propagation loss of each wind turbine at the collected wind speed according to a wind farm noise propagation database (450); and
calculating a total noise sound pressure level (510, 520) at the noise detection point by using the noise sound power level and the value of noise propagation loss of all the at least one wind turbine (as this is the relationship between the data, paragraph 0092-0093),
wherein the noise sound power level database and the wind turbine database are built based on noise sound power level data and output power data of a wind turbine of the same type as the at least one wind turbine at different wind speeds and different rotation speeds (paragraph 0089 – the test rig data and the real wind turbine data are the same).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 8, 18, 19, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, in view of Herrig et al. (“Herrig”; US 2016/0032892).
Regarding claim 2: Gupta discloses the noise sound power level database comprises data of wind speed, rotation speed and noise sound power level (paragraph 0017), and
the wind turbine database comprises a first database including data of wind speed, maximum rotation speed and minimum rotation speed (paragraph 0057 – in order to have the maximum and nominal torque, the maximum and minimum rotational speed must be inherently known).
Gupta does not explicitly disclose a second database including data of wind speed, rotation speed and output power.
However, Herrig discloses a second database including data of wind speed, rotation speed and output power (via 110 and 180 – paragraph 0018-0019).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the database of Gupta to include the database of Herrig in order to make a more robust control.
Regarding claim 3:  Gupta discloses a wind farm noise propagation database but does not explicitly disclose the wind farm noise propagation database is built based on following steps: building a model of the wind farm; simulating a process of noise propagation of the wind farm by using the built model of the wind farm; and building the wind farm noise propagation database according to a result of the simulation, wherein the wind farm noise propagation database comprises data of distance, angle and value of noise propagation loss.

building a model of the wind farm (paragraph 0030);
simulating a process of noise propagation of the wind farm by using the built model of the wind farm (paragraph 0031); and 
building the wind farm noise propagation database according to a result of the simulation (paragraph 0031), 
wherein the wind farm noise propagation database comprises data of distance, angle and value of noise propagation loss (as the propagation characteristic is estimated, which inherently includes a distance, angle, and magnitude, paragraph 0031).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the database of Gupta to include the data of Herrig in order to effectively predict the noise propagation characteristic. 
Regarding claim 7: Gupta discloses finding the total noise sound pressure level, but does not explicitly disclose controlling output power of each wind turbine according to the calculated total noise sound pressure level at the noise detection point, whereby output power of whole wind farm reaches maximum under the condition that the total noise sound pressure level does not exceed a noise threshold.
However, Herrig discloses controlling output power of each wind turbine according to the calculated total noise sound pressure level at the noise detection point, whereby output power of whole wind farm reaches maximum under the condition that 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Gupta to control the turbine output power, as disclosed by Herrig, in order to ensure the wind farm does not produce too much noise. 
Regarding claim 8: Gupta discloses finding the total noise sound pressure level, but does not explicitly disclose controlling the output power of each wind turbine according to the calculated total noise sound pressure level at the noise detection point comprises: comparing the calculated total noise sound pressure level with the noise threshold, calculating, in a case that the total noise sound pressure level is greater than the noise threshold, output power of each wind turbine at the collected wind speed based on the wind turbine database, determining, by using an optimization algorithm, a power control command value of each wind turbine based on the calculated output power of each wind turbine, wherein the power control command value causes the total noise sound pressure level to be less than or equal to the noise threshold and the output power of the whole wind farm to be the maximum, and controlling operation of each wind turbine based on the determined power control command value of each wind turbine.
However, Herrig discloses controlling the output power of each wind turbine according to the calculated total noise sound pressure level at the noise detection point comprises:

calculating, in a case that the total noise sound pressure level is greater than the noise threshold, output power of each wind turbine at the collected wind speed based on the wind turbine database (paragraph 0040 via blade pitch or rotational speed),
determining, by using an optimization algorithm, a power control command value of each wind turbine based on the calculated output power of each wind turbine, wherein the power control command value causes the total noise sound pressure level to be less than or equal to the noise threshold and the output power of the whole wind farm to be the maximum (paragraph 0040, there are several examples showing the control is dynamic), and
controlling operation of each wind turbine based on the determined power control command value of each wind turbine (paragraph 0041 – control is sent to all or just specific turbines in order to optimize the control).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Gupta to control the turbine output power, as disclosed by Herrig, in order to ensure the wind farm does not produce too much noise. 
Regarding claim 18: Gupta discloses the noise sound power level database comprises data of wind speed, rotation speed and noise sound power level (paragraph 0017), and
the wind turbine database comprises a first database including data of wind speed, maximum rotation speed and minimum rotation speed (paragraph 0057 – in 
Gupta does not explicitly disclose a second database including data of wind speed, rotation speed and output power.
However, Herrig discloses a second database including data of wind speed, rotation speed and output power (via 110 and 180 – paragraph 0018-0019).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the database of Gupta to include the database of Herrig in order to make a more robust control.
Regarding claim 19: Gupta discloses a wind farm noise propagation database but does not explicitly disclose the wind farm noise propagation database is built according to a result of simulating a process of noise propagation of the wind farm; and the wind farm noise propagation database comprises data of distance, angle and value of noise propagation loss.
However, Herrig discloses the wind farm noise propagation database is built according to a result of simulating a process of noise propagation of the wind farm (paragraph 0031); and
the wind farm noise propagation database comprises data of distance, angle and value of noise propagation loss (as the propagation characteristic is estimated, which inherently includes a distance, angle, and magnitude, paragraph 0031).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the database of Gupta to 
Regarding claim 23: Gupta discloses finding the total noise sound pressure level, but does not explicitly disclose controlling output power of each wind turbine according to the calculated total noise sound pressure level at the noise detection point, whereby output power of whole wind farm reaches maximum under the condition that the total noise sound pressure level does not exceed a noise threshold.
However, Herrig discloses controlling output power of each wind turbine according to the calculated total noise sound pressure level at the noise detection point, whereby output power of whole wind farm reaches maximum under the condition that the total noise sound pressure level does not exceed a noise threshold (paragraph 0040).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Gupta to control the turbine output power, as disclosed by Herrig, in order to ensure the wind farm does not produce too much noise. 
Regarding claim 24: Gupta discloses finding the total noise sound pressure level, but does not explicitly disclose controlling the output power of each wind turbine according to the calculated total noise sound pressure level at the noise detection point comprises: comparing the calculated total noise sound pressure level with the noise threshold, calculating, in a case that the total noise sound pressure level is greater than the noise threshold, output power of each wind turbine at the collected wind speed based on the wind turbine database, determining, by using an optimization algorithm, a 
However, Herrig discloses controlling the output power of each wind turbine according to the calculated total noise sound pressure level at the noise detection point comprises:
comparing the calculated total noise sound pressure level with the noise threshold (paragraph 0040 – in this case 40dB), 
calculating, in a case that the total noise sound pressure level is greater than the noise threshold, output power of each wind turbine at the collected wind speed based on the wind turbine database (paragraph 0040 via blade pitch or rotational speed),
determining, by using an optimization algorithm, a power control command value of each wind turbine based on the calculated output power of each wind turbine, wherein the power control command value causes the total noise sound pressure level to be less than or equal to the noise threshold and the output power of the whole wind farm to be the maximum (paragraph 0040, there are several examples showing the control is dynamic), and
controlling operation of each wind turbine based on the determined power control command value of each wind turbine (paragraph 0041 – control is sent to all or just specific turbines in order to optimize the control).
. 
Allowable Subject Matter
Claims 4, 5, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claims 4 and 20: The prior art of record alone or in combination does not explicitly teach, suggest or render obvious, at least to the skilled artisan: 
calculating the noise sound power level of each wind turbine at the corresponding wind speed by a linear interpolation method according to the calculated maximum rotation speed and the noise sound power level database, in the context of the other components in the claim. 
Regarding claims 5 and 21: The prior art of record alone or in combination does not explicitly teach, suggest or render obvious, at least to the skilled artisan: 
calculating an angle between each wind turbine and the noise detection point according to the obtained location information and a wind direction collected in real time at the location of each wind turbine; and
calculating the value of noise propagation loss of each wind turbine at a corresponding wind speed by a linear interpolation method according to the wind farm 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.